of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date conex-153550-08 uil no the honorable steve king member u s house of representative sec_1035 east shore drive lake view ia attention -------------------- dear congressman king this letter responds to your inquiry dated date you asked if insurance payouts from the federal crop insurance program are deferrable payments for federal_income_tax purposes in general a cash_method taxpayer who receives crop insurance payments must include them in income in the year received however a taxpayer may elect to report income from certain crop insurance payments in the following tax_year the type of payments that taxpayers may postpone until the following tax_year are payments that result from the damage or destruction of crops where the taxpayer can establish that income from the damaged or destroyed crops would have been reported in a following tax_year the general_rule for cash_method taxpayers receiving payments from crop insurance still applies to amounts received for any reason other than the damage or destruction of the taxpayer’s crops you can find more information on how to postpone reporting income from crop insurance payments made by reason of damage or destruction of crops on page of chapter_3 of publication farmer’s tax guide for your convenience i am enclosing a copy of that page conex-153550-08 i hope this information is helpful if you have any questions please call me or ------------- ------------------ office_of_chief_counsel income_tax and accounting division at ------------ ------------- sincerely karin g gross senior technician reviewer income_tax and accounting enclosure
